Exhibit 99.1 NEWS RELEASE Corporate Headquarters 96 South George Street York, Pennsylvania 17401 U.S.A. www.glatfelter.com For Immediate Release Contacts: Investors: Media: John P. Jacunski William T. Yanavitch (717) 225-2794 (717) 225-2747 GLATFELTER REPORTS THIRD QUARTER 2016 EARNINGS YORK, Pennsylvania – November 1, 2016 – Glatfelter (NYSE: GLT) today reported third quarter of 2016 net income of $19.6 million, or $0.44 per diluted share compared with $13.5 million, or $0.31 per diluted share in the third quarter of 2015.Adjusted earnings for the third quarter of 2016 were $24.0 million, or $0.54 per diluted share compared with $20.8 million, or $0.47 per diluted share, for the same period a year ago.Adjusted earnings is a non-GAAP measure for which a reconciliation is provided within this release. Consolidated net sales totaled $405.3 million and $420.0 million in the third quarters of 2016 and 2015, respectively.Lower selling prices unfavorably impacted the year-over-year comparison by $6.3 million and shipping volumes declined 2.1%. “Our third quarter results reflect the continuation of challenging conditions in several of our markets,” said Dante C. Parrini, Chairman and Chief Executive Officer.“While Specialty Papers continued to improve its operating performance driving a 7% increase in operating profit, a soft demand environment in the broader uncoated freesheet market impacted shipping volume and limited the realization of price increases announced earlier this year.In Composite Fibers, shipping volumes fell short of our expectations as demand for wall cover products was softer than expected.The weakness in these businesses outweighed the steady performance of our Advanced Airlaid Materials business.Demand in our airlaid markets remains robust and our wipes volume was up significantly on both a year-over-year and sequential-quarter basis.” Mr. Parrini continued, “Given the weak global economic environment, we remain focused on aligning our cost structure to most efficiently meet our customers’ needs, deploying new products, optimizing asset utilization and delivering on our operational excellence initiatives.We will continue to balance these initiatives with targeted investments to grow our business, such as expanding our Advanced Airlaid Materials business by building out our new Fort Smith, Arkansas facility, which we expect to be on-line in early 2018.” - more - Glatfelter Reports 2016 Third Quarter Results page 2 The following table sets forth a reconciliation of net income on a GAAP basis to adjusted earnings, a non-GAAP measure: Three months ended September 30 In thousands, except per share Amount Diluted EPS Amount Diluted EPS Net income $ Adjustments (pre-tax) Specialty Papers' environmental compliance - Airlaid capacity expansion costs - Fox River environmental matter - Asset impairment charge - Workforce efficiency charges - Acquisition and integration related costs - 18 Total adjustments (pre-tax) Income taxes (1) ) ) Total after-tax adjustments Adjusted earnings $ Tax effect on adjustments calculated based on the tax rate of the jurisdiction in which each adjustment originated.
